Citation Nr: 1609229	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  00-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Harold Hoffman, III, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied this claim in a September 2004 decision, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  The Court vacated the Board's decision in December 2006, and remanded the claim for further development and readjudication. 

In July 2007, to comply with the Court's Order, the Board remanded the claim for further development.  Once returned, the Board again denied the claim in November 2009, and the Veteran again appealed to the Court.  In December 2010, the Court again vacated the Board's decision and again remanded the claim to the Board for further development and readjudication in compliance with the Court's Order.  The Board, in turn, again remanded the claim in June 2011 to comply with the mandates of the Court's additional Order.  

The Board subsequently issued another denial in February 2012, and the Veteran again appealed to the Court.  In June 2012, VA's Office of General Counsel, representing the Secretary of VA in that appeal to the Court, filed an unopposed, unilateral, motion asking the Court to again vacate the Board's decision denying the claim and to again remand the claim to the Board for further action consistent with that motion.  The Court granted that motion in a July 2012 Order, returning the file to the Board.  

In February 2013, the Board again denied the Veteran's claim, and the Veteran subsequently appealed to the Court.  In December 2013, the Court vacated the decision and remanded the claim back to the Board for action consistent with a Joint Motion for Remand (JMR) that was filed by the parties.  

In a July 2014 decision, the Board denied the Veteran's claim, and the Veteran appealed to the Court.  In a July 2015 Order, the Court vacated the decision and remanded the claim to the Board for action consistent with a JMR filed by the parties.  
In September 2015, the Veteran's attorney submitted remand argument and waived the Veteran's right to have the RO consider any additional evidence in the first instance.  The Board notes, however, that no new evidence was submitted with the September 2015 argument.  

The September 2015 attorney correspondence also included a request for documents from the Veteran's claims file pursuant to the Freedom of Information Act (FOIA).  In addition, it requested that the Veteran's claim not be adjudicated for 60 days from the date responsive documents were mailed to allow time to respond to the newly obtained documents.  VA fulfilled the FOIA request in October 2015.  As the requested 60 days has passed, the Board may proceed with adjudication of the claim.  


FINDINGS OF FACT

1.  The Veteran began serving on active duty in the military in August 1970 and some 3 months later, in November 1970, injured his left tibia.
 
2.  When evaluated following that injury, the Veteran complained of pain in his left knee, and there were objective indications of swelling and some discoloration, but the evaluating physician clarified the Veteran was complaining of pain over the medial aspect of the upper third of his tibia and physical examination of this knee was normal, so ultimately unremarkable; the evaluating physician suspected the Veteran had sustained a stress fracture.
 
3.  The Veteran had no further complaints concerning his left knee for the remainder of his service, however, which lasted for nearly 4 more years until August 1974, including when examined for separation from service.  There also were no other objective findings referable to this knee for the remainder of his service.
 
4.  There was no objective indication of degenerative changes or arthritis in this knee within one year of his separation from service, meaning by August 1975, to the required minimum compensable degree of at least 10-percent disabling, or even for many ensuing years.
 
5.  The Veteran first claimed entitlement to service connection for a left knee disorder, as a residual of that injury in service, in January 1998.
 
6.  When initially filing that claim in January 1998, he indicated he only had been treated for his left knee injury since 1993, so only during the then-preceding 5 or so years; he did not mention or otherwise refer to any prior treatment for his knee injury either before, during, or even at any time since his service, certainly not on a frequent, recurring, or ongoing basis as he and others now allege.
 
7.  The weight of the probative medical and other evidence in the file indicates his current left knee disorder is unrelated to his military service - and, in particular, to the November 1970 injury in service.

8.  The Board finds that the Veteran was provided with notice in April 1998 that fully and adequately explained the evidence necessary to demonstrate entitlement to service connection.  


CONCLUSION OF LAW

The Veteran's current left knee disorders are not the result of disease, injury, or an event incurred in or aggravated by his active military service. and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So ideally, if, as here, the claim is for service connection, the notice should include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is eventually granted.  Id. at 486 .

Also, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim-such as in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the veteran is given an opportunity to participate effectively in the adjudication of the claim.   Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial and must be evaluated on an individual case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the veteran, not VA, has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of the claim.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2002, October 2003, March 2007, and September 2007.  The letters, especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Note also that the September 2007 letter complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of the claim.  And of equal or even greater significance, after providing that additional Dingess notice, the Appeals Management Center (AMC) went back and readjudicated the claim in the July 2009 SSOC-including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In furtherance of this obligation, the RO/AMC obtained his service treatment records (STRs), VA treatment records, private medical records, and his and other lay statements in support of his claim.  

In addition, the RO and AMC arranged for VA compensation examinations in April 1998, November 2000, January 2004, and June 2009 for medical nexus opinions concerning the cause of his left knee disorder-including, in particular, in terms of whether it is attributable to his military service and, even more specifically, the injury in service he cites as the source of it.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In citing the deficiencies in the Board's November 2009 decision, and resultant reason for vacating that decision, the Court noted that the Board had relied on the opinion obtained in June 2009 in again denying the claim.  The Court determined that opinion needed reconciliation and further clarification, especially in light of an October 2000 X-ray of the Veteran's left knee showing "increased sclerosis in the proximal tibia which is possibly related to an old stress fracture."  The Court further indicated this VA examiner needed to consider the "swelling and discoloration" of this knee that had been noted in service, when the Veteran was treated for the injury to this knee in service, albeit not resulting in an abnormal physical examination of this knee at that time.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The June 2009 VA examiner provided additional comment in August 2011, and this additional comment is responsive to the questions posed in the Board's June 2011 remand and in compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  When this VA physician (an orthopedic surgeon) commented on the X-ray, he acknowledged that an area of increased sclerosis can occur from an old stress fracture.  But he added that it also can occur from increased stresses on the tibia related to developing degenerative arthritis, which apparently is why he said that "[t]here is no way to determine on the basis of single x-ray the exact etiology."

And regarding the notations of "swelling and discoloration" in service, the only additional comment this VA examiner could make is in the eyes of the examiner in 1970 (who evaluated the Veteran for his injury in service).  The physical findings, observed this VA examiner, were consistent with stress fracture, and the area of swelling and discoloration was located in the proximal third of the tibia, but the knee examination itself was listed as normal.  Therefore, added this VA examiner, it appears that based on the examination by the provider in 1970, the knee joint was not injured.  This commenting VA examiner concluded by positing two possibilities for either granting or denying the claim, which in essence turn instead on assessing the Veteran's credibility in relation to the objective medical findings.  And this ultimately is the Board's responsibility, not this VA examiner's.  The Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence," has been recognized by the courts.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted it was unclear whether the examiners were unable to provide the requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  But the Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The Court in Jones held that, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

Here, this is indeed the case since, when providing his additional comment in August 2011, this VA examiner concluded by saying "[t]here is no information that would be gained by reexamination of the Veteran."  This VA examiner also previously had indicated this when, at the conclusion of his prior June 2009 opinion, he indicated "I do not see anything to be gained by another C&P examination unless there was some other objective data made available."

The Veteran therefore has received all required notice and assistance with his claim, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  It is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claim.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Service Connection

The Veteran attributes his current left knee impairment to an injury he sustained while in service, in November 1970, during physical training.

Service connection will be granted if it is shown his present-day disability resulted from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, indicating he has at some point since the filing of his claim, even if now resolved; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and, (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing to Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

But if chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  However, continuity of symptomatology only can be used to establish this required linkage between the current condition and service if the condition is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may be granted for a disease diagnosed after discharge from service if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Lay evidence, however, can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent lay evidence means evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  The determination as to whether medical evidence is needed to demonstrate that a veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the veteran's present condition (e.g., whether his or her present condition is of a type requiring medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  

So, recognizing this, in certain instances, lay evidence has been found competent with regards to a simple condition or disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).

Conversely, laypersons equally have been found not competent to provide evidence in more complex medical situations.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  But while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he or she is an interested party, the claimant's interest may affect the credibility of his or her testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  See, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat veterans providing  nonmedical-related testimony regarding an event during service [or where the incident in question is not claimed to have occurred in combat], Buchanan is distinguishable; the lack of documentation in service records must be weighed against the veteran's statements).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

A veteran is competent to report what he or she can observe and feel through the senses.  In essence, then, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2015).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board as mentioned must determine whether the evidence comes from a "competent" source.  But, as a second step, even if the evidence is determined to be competent, the Board must then additionally determine whether the evidence also is credible, or worthy of belief, as only then does it ultimately have probative value.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The third and final step of this inquiry then requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076 ; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and his or her demeanor when testifying at a hearing when he or she has testified.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (meaning about evenly balanced for and against the claim), with the veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In the case at hand, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for a service-connection claim, which is prove he has the claimed disability (here, a left knee disorder)-or, at minimum, shown he has at least at some point since the filing of his claim, even if it is now resolved.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Considering this threshold preliminary requirement, the Veteran received a diagnosis of minimal degenerative changes (i.e., arthritis) of the left knee at the conclusion of his April 1998 VA compensation examination-which was more recently confirmed by another VA compensation examiner in June 2009.  Further, the private medical records reflect treatment for a left knee disorder, including degenerative changes and a torn meniscus, since June 1998.  Finally, a letter from D.T., D.O. states that he treated the Veteran on several occasions for arthritis of the knees.  Accordingly, these findings are sufficient to establish a current left knee disorder.  See Boyer, 210 F.3d at 1353 .

Consequently, the determinative issue (as it was when the Board previously denied this claim in November 2009, February 2012, February 2013, and July 2014) is whether the Veteran's current left knee disorder is attributable to his military service-but especially to an injury he sustained in November 1970 during the physical recruit training that he cites as reason or cause for this current disability.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d. 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding that reported injury in service, the Veteran's STRs confirm he was treated for an injury to his left lower extremity in November 1970, which he reportedly had sustained a week earlier during physical fitness training (PFT).  He complained of left knee pain and that his leg was giving out when running.  There was swelling and some discoloration.  The evaluating physician clarified the Veteran was complaining of pain over the medial aspect of the upper third of his tibia.  On objective physical examination, the physician observed tenderness of the medial aspect of the upper third of the tibia.  Examination of the left knee itself, however, was unremarkable (within normal limits (WNL)).  The evaluating physician suspected a stress fracture.  Treatment prescribed consisted of elastic Ace bandage and balm.  The Veteran was instructed to avoid running or marching and prolonged standing for one week.  The Veteran returned to clinic approximately two weeks later with complaints of a runny nose, sore throat, and cough, but no complaints of left leg pain.

The Veteran's STRs do not show any further complaints or treatment for his left knee or leg, including as a residual of that injury, for the remainder of his service-which is significant because he served for nearly 4 more years.  He was seen in outpatient consultation on numerous occasions during the remainder of his service, but made no mention of any problems involving or referable to his left knee or leg.  On one occasion, in March 1972, he was evaluated for multiple contusions and abrasions of his right knee and leg that he had sustained in a cycle accident.  An X-ray of his right knee at the time, however, reportedly was negative.  And there again was no mention of any involvement or impairment of his left knee.

In August and September 1971, the Veteran was hospitalized for approximately a month for an abscess near his appendix.  He was admitted following 3 days of diffuse abdominal pain, nausea without vomiting, and dysuria.  The Veteran was hospitalized again beginning in September to November 1971 for approximately 21/2 months for suspected viral gastroenteritis that was not shown.  A November 1971 discharge summary and physical examination during that hospitalization contain was no reference to any complaints or findings indicative of a left knee disorder.  In fact, a September 1971 note shows the Veteran was ambulating well.  

The report of his July 1974 military separation examination similarly indicates that clinical evaluation of his lower extremities and musculoskeletal system was grossly normal.  Importantly, the Veteran had no complaints concerning his left knee or leg and there is no mention of the November 1971 injury.  His military service ended a short time later, in August 1974.

There also is no objective indication of a left knee disorder, including arthritis, within the one-year presumptive period following his service-meaning by August 1975, certainly not to the required minimum compensable degree of at least 10-percent disabling, or even for many ensuing years until the 1990s.  Arthritis must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  So while it is true the Veteran is competent, even as a layman, to allege having continued to experience pain or other symptoms referable to this knee following the injury in service, even if not accompanied by contemporaneous medical treatment records, he is not competent to say he had arthritis in this knee until it was objectively confirmed by X-ray, which did not occur until much later.  See Buchanan v. Nicholson, 451 F.3d, 1331 (Fed. Cir. 2006).  Therefore, service connection cannot be established via presumption.  His arthritis was not noted in service, and it did not manifest to a compensable degree within the first year following separation from service, so, by August 1975.  38 C.F.R. §§ 3.307, 3.309(a).

The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran first claimed entitlement to service connection for a left knee disorder, as a residual of that injury in service, in January 1998.  On his January 1998 claim application (VA Form 21-526), he indicated that he only had been treated for his left knee injury since 1993, so only during the then-preceding 5 or so years; he did not mention or otherwise refer to any prior treatment for his knee injury either before, during, or even at any time since his service, certainly not on a frequent, recurring, or ongoing basis as he and others now allege.

He had a VA compensation examination in April 1998 in response to his claim for disability benefits for a left knee disorder.  He complained of chronic left knee pain since an injury sustained while climbing a rope during his physical training in service, in 1970, when he fell. At the time of the injury, according to him, he experienced acute pain and swelling of this knee. He also reported being told by physicians in service that he had sustained a torn ligament, and that he was given conservative treatment and assigned light duty.  He related that his left knee pain had worsened over the past few years, with more frequent swelling, but generally after bumping or jarring this knee.  He also complained of flare-ups during cold weather.  He denied fluid retention in the left knee joint or a history of aspiration of the joint.  He reported occasional popping, but denied that the knee had given out on him.  He also denied weakness and fatigue of his left leg, but complained of difficulty going up and down steps, kneeling, or squatting.  He mentioned being seen by his family doctor for the past 5 or 6 years (so just dating back to the time, 1993, which he had indicated on his claim application in January 1998).  He had an MRI of his left knee joint and said he was advised that he had damage inside the knee, but he could not remember the exact terminology.  He said surgery was discussed, but he did not undergo any procedure.  He stated the scan was done about 4 or 5 years earlier, so, again, only dating back to 1993 or thereabouts.  
An X-ray of this knee during the then current April 1998 VA compensation examination showed minimal degenerative changes.  The diagnostic assessment was residuals from traumatic internal derangement, left knee joint.

Also of record is a contemporaneous June 1998 statement reportedly from a D.T., D.O., although his signature is not discernible.  He indicated that he was the Veteran's primary care physician.  He also stated that he had treated the Veteran on several occasions for post-traumatic bursitis and arthritis of the knees.  He remarked the condition had originated from a fall during physical training when the Veteran had caught his leg in a rope and fell.  This doctor further indicated that results of an MRI had revealed a partial tear of the medial meniscus and associated degenerative changes in the left knee.  He said that he had reviewed the Veteran's history because of a large rather ventral abdominal scar due to ruptured appendix that had occurred while in service.

The Veteran had another VA examination (of his joints) in November 2000.  The examiner stated that he had asked to see the Navy health records from November 1970, so concerning the injury in service, but did not have these records available for his review.  So he noted the history was given by the Veteran personally.  It was noted that the Veteran had injured his left knee during boot camp during his last physical fitness test.  He stated that he was told not to report to the clinic at that time because of graduation.  He claimed that, upon completion of his training, he was transferred to another facility and seen in a clinic a month and a half later and prescribed restricted duty because of his left knee pain.  He claimed that, during his time in the Marines Corps and after his discharge from service, he had experienced occasional left knee swelling with knee strain on weather changes.  He reported being seen on different occasions by his private physician and was said to have "bursitis degenerative change."  The evaluating VA physician indicated he had reviewed an X-ray study done in April 1998 and another done in October 2000.  He remarked that the study from 1998 showed minimal degenerative changes with slight marginal spurring of the tibial condyle.  Whereas the study in October 2000 showed an ill-defined zone of increased density of the paroxysmal tibia, with periosteal reaction medially and laterally, and mild degenerative changes.  His diagnosis was mild traumatic degenerative arthritis of the left knee.

Of record, as well, is a June 2001 treatment report from Dr. D.T. indicating the Veteran was evaluated for a twisted left ankle.

In April 2002 this physician saw the Veteran in consultation for left knee pain.  The diagnosis was post-traumatic arthritis of the left knee.

A February 2003 treatment note from Dr. D.T. indicates the Veteran complained of bilateral (so left and right) knee pain, albeit worse in the left knee than in the right knee.  On objective physical examination there was tenderness in both knees, so bilaterally.  The diagnosis included post-traumatic arthritis of the left knee.

The Veteran had yet another VA examination (orthopedic) in January 2004.  This time, however, the examiner had opportunity to review the claims file.  The Veteran again stated that, while in basic training in the Marines Corps in 1970, he sustained an injury to his left knee while coming down a rope.  He said his drill sergeants "covered up" the injury so he would be allowed to graduate, but that he had had problems with persistent pain and difficulty with this knee ever since.  He stated that, during the 1980s he was evaluated by an orthopedic surgeon, but who was no longer practicing and whose records reportedly were unavailable.  He said he was then treated by Dr. D.T., and it was indicated that Dr. D.T.'s written office notes, some of which were described as unreadable elsewhere in this decision, documented that the Veteran was receiving treatment for bursitis and arthritis of his left knee and post-traumatic degenerative arthritis of his left knee.  The VA examiner also noted the he had reviewed an MRI report indicating there was an abnormality in the posterior portion of the medial meniscus, but that it was unclear whether there was an actual complete meniscus tear.  The MRI report did not mention any arthritic changes.  The VA examiner noted the STRs showed the Veteran was seen on only one occasion for evaluation of his left knee and on a different occasion for his right knee.  The VA examiner also noted the separation examination report was unremarkable for musculoskeletal abnormalities, so including as concerning the left knee in particular.  He also indicated there was no evidence or assertion regarding left knee difficulties from the time of discharge through the remainder of the 1970s, only instead beginning in the 1980s.  He acknowledged being uncertain how many times the Veteran had sought treatment with a private physician during the years since service.  He indicated the facts in the Veteran's medical record "mitigate against his current left knee pain being related to an injury to the knee while on active duty and point more towards a natural degenerative arthritis.  If there had been significant injury to the knee in 1970, one would expect more definite abnormality and diagnosis on the MRI done in the 1990s.  The X-ray changes described are consistent with a degenerative condition as opposed to a post-traumatic condition.  Also to be noted is the description of increased sclerosis in the proximal tibia which is possibly related to an old stress fracture.  Based on review of the medical records available, it is not at least as likely as not that the left knee degenerative arthritis is due to the left knee complaint the patient had while on active duty...."

Of record, as well, is a June 2009 addendum from the VA orthopedic surgeon who had performed the aforementioned examination in January 2004.  He realized the reason for the request for his new review of the claims file (repeat review) was that the statement made in the initial review that an MRI done in August 1999 was reason for the opinion concerning causation of the problems of the left knee was, in actuality, an MRI done on the right knee, instead.  So he was asked to again review the file completely and provide an opinion concerning whether the Veteran's current left knee problems are related to the injury to this knee that he sustained while on active duty in the military.  In response, this orthopedic surgeon stated, after doing that complete review of the claims file, "my opinion remains the same, that it is unlikely the degenerative arthritis was due to the injury that occurred while on active duty."  He noted that the fact he made a misstatement concerning which knee had the MRI done in 1993 played "no real important bearing on the rendering of" his initial opinion.  As reasons and justification for his opinion, he indicated that, when the Veteran was seen in November 1970 for the injury, the record stated there was pain on the medial aspect of the proximal third of the tibia, but knee examination was within normal limits.  The objective evidence of the medical record, then, did not indicate there was an abnormal knee examination.  This VA examiner further observed there was no documented encounter with any medical provider concerning any knee complaints other than a 1972 cycle accident in which the Veteran sustained an abrasion on his right knee with a subsequently determined negative X-ray study.  This VA examiner also referenced the separation examination in July 1974, reflecting the lower extremities were normal.  He added that the examination accorded the Veteran in November 2000 was based only on history taken from him personally.  It was acknowledged in the report of that examination that the Navy health record (concerning the injury in service and evaluation and treatment the Veteran had received in the aftermath) was unavailable for review.  This commenting VA examiner then went on to point out there were no notes from the Veteran's examination with Dr. B.Z. during the 1980s.  There also was no reference in any of the records of Dr. D.T. or Dr. M.H., whose records were attached, referring to any treatment of either knee prior to 1993.

This commenting VA orthopedic surgeon went on to say that the records provided by Dr. D.T. noted an evaluation of the right knee with an MRI done in 1993.  Dr. D.T.'s records documented treatment of the left knee beginning in 1997, so later.  No history was provided.  This VA examiner indicated that in 2007 there were medical records documenting the right knee being as bad as the left.  There also was documentation that the Veteran had disc disease involving the cervical and lumbar spine.  There was also discussion among Dr. M.H.'s records about the fact the Veteran was an avid sportsman and worked as an electrician, where climbing, kneeling and squatting was an activity that was commonplace.  A recommendation therefore was made that those types of activities be avoided, which in turn raised the possibility that the Veteran's civilian occupation and avocation had involved a lot of stressful activities to the knee. 

In sum, this commenting VA orthopedic surgeon stated there was "no objective evidence documenting an actual knee injury based on the medical examination at the time of the injury to the left lower extremity in 1970.  There is evidence of bilateral involvement [meaning as concerning both knees, left and right] with arthritis and degenerative disc disease at multiple levels of the cervical and lumbar spine."  Therefore, concluded this VA examiner, "it is more likely this Veteran's knee arthritis etiology is a combination of genetic factors i.e. a type of structural protein that does not stand up well to stresses over time.  Also the stresses related to his occupation, and recreational activities possibly could be a factor."

Yet again in August 2011, this VA orthopedic surgeon who had reviewed the file in 2009 and had examined the Veteran in 2004 again reviewed the file and again acknowledged having done this.  He stated that his review of the file indicated the Veteran had undergone two compensation and pension examinations in the past, one in 1998 and a second one in October 2000, and these indicated neither examiner had provided an opinion concerning whether the problems with the left knee resolved to be related to the injury described by the Veteran that occurred while he was on active duty.  In his review of the file, this surgeon surmised "the fact remains the only reference made to the left knee was a progress note dated 11/2/70..." and this referred to the Veteran having injured the left knee a week earlier while on physical training.  This examiner stated there was no mention made of any further evaluation of the left knee or any complaint pertaining to the left knee during the remainder of the Veteran's military service.  Indeed, he stated that at discharge examination there was no reference to any ongoing problems with the left knee.  In commenting on the October 2000 X-ray of the left knee showing increased sclerosis in the proximal tibia possibly being as related to an old stress fracture, he stated "an area of increased sclerosis can occur from an old stress fracture.  It also can occur from increased stresses on a proximal tibia related to developing degenerative arthritis.  There is no way to determine on the basis of single X-ray the exact etiology."  This surgeon stated he was also asked to provide comments on the reported previous failure to comment on the objective symptomatology of swelling and discoloration of the left knee noted in the November 1970 clinical record.  He stated in response that the only comment he could make is that the physical findings at that time were consistent to a stress fracture and the area of swelling and discoloration was located in the paroxysmal third of the tibia.  He stated the knee examination itself, however, was listed as normal and he commented that it appeared that, based on the examination by the provider in 1970, "the knee joint was not injured."  This surgeon stated "in summary, if the Veteran's statement of the incident occurring to his left knee is to be accepted as objective evidence, then my opinion would be that the problems that have occurred later in his life to that knee are at least as likely as not related to the injury described.  However, if taking objective statements from the records available are to be accepted as the only criteria for making a decision, then the current condition of the left knee is not at least as likely as not related to his active duty service.  There is no information that would be gained by reexamination of the Veteran."

In January 2013, the Veteran submitted a December 2012 letter from L.K. indicating she was the Office Manager from 1970 through 1983 for B.Z., D.O. an orthopedic surgeon.  She attested that she remembered the Veteran being Dr. B.Z.'s patient, seeing him "on numerous occasions for maintenance care and medication for an injured knee."  

Also during the course of the appeal the Veteran has submitted a statement from his mother dated in May 2011 in which she reported she had visited him in service and observed that he limped and had a great deal of left knee pain because of the reported injury in 1970 in service.  He was unable to walk for a prolonged period, and they spent most of the day sitting.  She stated the limping and pain had been continuous ever since.

Also in support of the Veteran's claim is a statement from another person who noted he had first met the Veteran in 1976.  He recalled the Veteran sharing his concerns with him about his left knee disability.  This person also indicated that in later years the Veteran had had a noticeable limp.

Addressing first the medical opinions concerning the determinative issue of etiology of this left knee disorder and, as explained, especially in terms of the likelihood it is related or attributable to the injury the Veteran sustained to this left leg in November 1970 during his recruit training, the January 2004 VA compensation examination has little probative value in this respect because the examiner was looking at an X-ray for the Veteran's right knee, while providing an opinion concerning his left knee.  Further, neither the April 1998 nor the November 2000 VA compensation examinations include an opinion regarding the etiology of the Veteran's left knee disorder.  

The more recent June 2009 VA compensation examiner's opinion is that there is "no objective evidence documenting an actual knee injury based on the medical examination at the time of the injury to the left lower extremity in 1970."  The examiner incorporated the rationale from his prior January 2004 opinion that, if there were significant left knee injury in 1970, he would expect more definite abnormality on imaging in the 1990s.  However, he found that imaging shows changes consistent with a degenerative condition as opposed to a post-traumatic condition.  Moreover, the examiner noted that the Veteran's knee disorders are bilateral,  Thus, the examiner concluded that it is "more likely this Veteran's knee arthritis etiology is a combination of genetic factors, i.e., a type of structural protein that does not stand up well to stresses over time."  This VA examiner, who is an orthopedic surgeon, also commented on the Veteran's statements to Dr. M.H. that the Veteran is an "avid sportsman and works as an electrician, where climbing, kneeling and squatting activity ... is commonplace."  Dr. M.H.'s consequent recommendation was to avoid such activities apparently because of the amount of inordinate stress and strain it likely put on the Veteran's knee.  The private treating physicians, Drs. M.H., and C.G., similarly do not link the Veteran's left knee disorder to his military service in their records he submitted, including specifically to the injury in question in November 1970.

In August 2011, the VA examiner again concluded that there is no objective evidence that the Veteran sustained an injury to his left knee in service.  

One of the Veteran's private treating physicians, Dr. D.T., stated in the June 1998 letter that the Veteran's post-traumatic bursitis and arthritis of the left knee originated in a fall in service during physical training-so presumably referring to the injury in November 1970.  In another more recent statement received in May 2011, Dr. D.T. added the Veteran got his left foot tangled in a rope that he was descending in service.  His left knee twisted and his entire body was hanging by his left lower extremity.  This resulted in a left knee injury.  The knee immediately became swollen and painful.  He has had left knee swelling and pain since then.  The injury resulted in degenerative arthritis.  

The Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). But the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Id. at 26.

The evidence in this particular instance supporting the claim was not unrefuted, and the Board's June 2011 remand was pursuant to the Court's Order to have the VA compensation examiner that had provided the June 2009 opinion comment further, which he since has in August 2011.  And as directed, he noted the left tibia X-ray showing increased sclerosis in the proximal tibia, possibly related to an old stress fracture, and he acknowledged that an area of increased sclerosis can occur from an old stress fracture.  But he added that it also can occur from increased stresses on the tibia related to developing degenerative arthritis, which apparently is why he said that "[t]here is no way to determine on the basis of single x-ray the exact etiology."

In summary, this VA examiner concluded that:

if the Veteran's statement of the incident occurring to his left knee is to be accepted as objective evidence, then my opinion would be that tje [sic] problems that have occurred later in his life to that knee are at least as likely as not related to the injury described.  However, if taking objective statements from the records available are to be accepted as the only criteria for making a decision, then the current condition of the left knee is not at least as likely as not related to his active duty service.

The mere fact that the Veteran did not have indications of a left knee disorder when separating from service, or for many ensuing years, is not altogether dispositive of his claim.  The laws and regulations do not require in-service complaints of or treatment for a left knee disorder to establish entitlement to service connection.   Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 38 C.F.R. § 3.303(d) (2015).  Rather, it is only required that he currently have the claimed disorder (which, as mentioned, he does), and that he have competent and credible evidence etiologically linking the disorder to his military service or that the evidence on this determinative issue of causation be in relative balance for and against his claim to warrant resolving this doubt in his favor and granting his claim.  38 C.F.R. § 3.102 (2015). See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  But, else, if the weight of the evidence is against his claim, it must be denied.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Reonal v. Brown, 5 Vet. App. 548 (1993).  To be considered probative evidence, a conclusion from a doctor must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

A medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, there also is the element of lay evidence, which, as mentioned, VA's Office of General Counsel cited as reason for vacating the Board's February 2012 decision denying this claim.  Besides the Veteran's lay statements in support of his claim, his mother in a statement received in May 2011 indicated she had visited him in service and that he limped and had a great deal of left knee pain due to his injury in service.  She said the limping and pain had been continuous ever since.  A friend of the Veteran, C.T., also noted that he had first met the Veteran in 1976 and that the Veteran had shared his concerns with him about his left knee disorder.  C.T. also noted that, in later years, the Veteran had had a noticeable limp.

So based on the opinions of the VA examiner who provided the nexus opinion and Dr. D.T., if the Veteran's and the other laypeople's versions of the events that transpired in service and thereafter are found credible, the Veteran is entitled to service connection for his current left knee disorder.  Clearly, two physicians have rendered opinions to this effect.

Indeed, because of the Board having readily conceded this in its prior February 2012 decision, VA's Office of General Counsel cited the consequent importance of explicitly stating whether this lay evidence mentioned is credible, so can be accepted as true.

A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  There has never been any dispute over whether he sustained an injury to his left lower extremity during his service, or that he physically experienced pain in his leg at that time.  The Veteran alleges his knee was injured at that time; however, upon examination, the knee was normal.  There was tenderness in the upper third of the tibia.  In short, the record confirms that there was an injury during service in or around November 1970 to the left leg.  But mere injury in service, alone, is not enough to sustain a claim, as there also has to be chronic (permanent) disability as a result or consequence, meaning that has persisted to the present day or as mentioned, at the very least, to the time of the claim's filing, even if now resolved.  And it is in this equally critical respect that the evidence, on the whole, is less favorable to the claim.
While the Veteran is competent to report symptoms and in-service events, the Board unfortunately cannot find the Veteran credible in his assertions as to the onset or etiology of his left knee disorder.  As noted above, in determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board finds that the Veteran's current assertions that his left knee disorder began in November 1970 and continued thereafter to be inconsistent with the other (lay and medical) evidence of record.  Following the documented November 1970 injury to his left lower extremity while in service, the Veteran continued to serve for nearly 4 more years as a Marine with strenuous physical demands and training, without any further complaints concerning his left knee or leg, including as a residual or result of that injury.  

In November 1970, approximately two weeks after the left leg injury, the Veteran returned to the clinic with complaints of a runny nose, sore throat, and cough; however, he had no complaints of left leg pain.  

In April 1971, the Veteran complained of diarrhea and nasal congestion.  As noted above, from August 1971 to November 1971, the Veteran had two hospitalizations that in combination lasted about 31/2 months, but there is no note of left leg or knee discomfort.  He even had a general physical examination reported from the second hospitalization and, still, there was no mention whatsoever of his left knee causing any problem or having any then current impairment, again, including as a result of the injury he had earlier sustained during his service.  

In January 1973, the Veteran had flu symptoms with a temperature of 100 degrees.  In February 1973, the Veteran was seen for a right wrist ganglionic cyst.  In March 1973, the Veteran was seen for a cycle accident that occurred earlier that day with right knee and leg complaints.  In June 1973, the Veteran "bumped" his left forearm that resulted in the formation of an abscess.  The Veteran was seen four times in June for treatment of his arm.  In July 1973, the Veteran was seen for a cough lasting 3 to 4 days, but no other problems.  In September, 1973 the Veteran was seen to check his right hand.  He struck a wall locker the evening before with his right fist.  In October, 1973 the Veteran was seen because he had a positive screen for tuberculosis.  In December 1973, the Veteran complained that his left heel hurt.  Thus, the Veteran was seen 11 times in 1973 alone without any complaint of left leg pain.

In April 1974, the Veteran had vision complaints.  He was seen two additional times in April 1974 for tuberculosis evaluation and treatment.  In May 1974, the Veteran complained of dull right lower quadrant pain present since his appendectomy in 1972.  In June 1974, he was seen for testing and evaluation relating to the abdominal pain.  During his military separation examination in July 1974, he had opportunity to mention any then current problems with his left knee, including those that had been lingering since his injury earlier in service, but there is no indication he did or had any residual disability during the objective clinical portion of that evaluation.  

While it is true to say the mere fact there was not additional documentation of relevant symptoms or objective clinical findings during his service, as reflected in his STRs, is not in and of itself tantamount to concluding he did not have any lingering left knee disability as a result or consequence of the injury he had earlier sustained during his service, the absence of more documentary evidence in the way of his STRs tends to go against any notion that he did.  The STRs tend to show that, when the Veteran suffered from a condition, he sought treatment for it and reported even minor conditions, such as nasal congestion and cold symptoms, promptly.  Moreover, the Veteran reported in May 1974 that he dull right lower quadrant pain since his appendectomy in 1972.  It is inconsistent with the Veteran's demonstrated behavior that he would suffer from left knee pain for years and not complain about or seek treatment for it.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings".'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  Thus, the Board is permitted to make a reasonable inference that the absence of documentation of complaints and treatment is probative evidence that the Veteran did not suffer from a left knee disorder in service.  

This is especially true since his mother and C.T., in their statements, refer to the Veteran having had what amounted to a visible limp, so presumably favoring the left knee.  It seems illogical that he would have had that level of impairment, noticeable even to a casual bystander, yet not made any further mention of it during his service or, more importantly, it having been objectively evident during the examinations he had in service following his injury up to the time of his discharge.  Contemporaneous medical findings, so including in this instance those from during his service as reflected in his STRs, are entitled to significant probative weight, especially when compared to differing lay testimony to the contrary offered many years later, long after the fact.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

The notion that the Veteran had a noticeable limp during service is further thrown into question by Dr. D.T.'s most recent opinion, received in 2011.  Dr. D.T. noted that the Veteran's left knee injury was not as obviously damaging as a gunshot or blast wound would have been, and because the Veteran improvised and pushed through the pain, "the casual observer would have had difficulty ascertaining the extent of the injury."  Presumably, this statement is to explain the lack of complaints or treatment for his knee while still in service, but it is inconsistent with his mother's statement attesting to his limp and the difficulties he was having in walking around Parris Island with his family so early into his period of active duty.  This inconsistency further reduces the probative value of these statements-both that he had a limp as a result of the injury and that he was able to hide the extent of his problems resulting from the injury.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board finds it striking in the present situation that the November 1970 STR does not specifically state how the Veteran's left leg injury occurred.  The Board observes that military health care providers usually provide some specifics as to how a joint injury occurred.  The Veteran reported to the April 1998 VA examiner that, while exercising and climbing up and down a rope, he fell down on the ground.  However, in May 2011, Dr. D.T. states that the Veteran reported that he got his left foot tangled in a rope that he was descending in service.  His left knee twisted and his entire body was hanging by his left lower extremity and this resulted in a left knee injury.  Thus, the Veteran's story of how his injury occurred has changed over time. 

The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  If the Veteran did hurt his left knee while dangling upside down from a rope as he contends, the Board would expect that the Veteran would have reported this and that such an unusual occurrence would have been documented in the Veteran's November 1970 treatment record.  However, there is no mention of his foot getting caught or the Veteran hanging upside down.  Therefore, the absence of documentation of the asserted event makes it less likely that the event actually occurred.  See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12, (Fed. Cir. Sept. 30, 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224; Fed. R. Evid. 803 (7)).

The Board also notes that the Veteran told the April 1998 VA examiner that he was told in service that he had a torn ligament.  However, the treating physician's evaluation was that the Veteran may have suffered a stress fracture of the tibia, not a torn ligament.  In addition, the Veteran told the November 2000 VA examiner that he was seen for his injury a month and half after it.  However, the contemporaneous record shows that the Veteran was seen just one week after the injury.  

These inconsistencies in the record, i.e., the direct conflict between the lay evidence and the contemporaneous objective medical evidence, weigh against the Veteran's overall credibility as to the assertion of onset of a left knee disorder during and continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Thus, the Board finds the contemporaneous service treatment records to be more probative as to how the injury occurred and the extent of any left knee disorder than the Veteran's current memory concerning the in-service injury and condition of his left knee.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); see also Fed. R. Evid. 803(3) (a contemporaneous statement as to a declarant's then-existing physical condition (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness).

It is important to point out that the Board does not find that the Veteran's lay statements of the onset and etiology of his left knee disorder lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record.  

What is telling and resultantly convincing and influential to the Board is that the VA compensation examiner that commented in June 2009 and in August 2011, including especially to address the specific concerns noted as reason for not accepting his initial opinion, in response spoke directly to the specific findings (subjective and objective) in the records of the evaluation and treatment the Veteran received in the immediate aftermath of his injury in service.  Among other things of note, this VA examiner cited the absence of any mention in the STRs of any specific trauma to the left knee joint, itself, as opposed to just instead regarding the neighboring upper tibia.  He also considered it significant that there was not more objective indication of consequent disability or impairment in the STRs.  He therefore considered it noteworthy that there was not more mention of injury to the left knee joint, itself, in the STRs, as he believed would have been far more apparent had the Veteran actually sustained the amount of injury to his left knee that he is now alleging.  So in making this distinction, this VA examiner readily conceded the Veteran had sustained injury in service, but did not believe the current disability affecting this knee was consistent with the type and manner of injury actually shown, which was to the tibia. 

Put another way, while it is impermissible for an examiner to merely use the absence of indication of disability in the STRs as reason, alone, for concluding the Veteran did not have disability, it is entirely permissible for an examiner, as here, to have expectation of certain findings being evident, once the Veteran was evaluated or examined regarding said injury, or to at least have complained about it more than he did given its alleged severity.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, it is not so much the absence of evidence in the STRs showing the injury occurred, and even that the Veteran was treated in the immediate aftermath of it, rather, what actually was shown once he was treated (or, better yet, not shown) and the fact that he had no further complaints regarding his knee for the remainder of his service, once treated.

This VA examiner charged with commenting on this determinative issue of the etiology of the Veteran's current left knee disability explained why his review of the file had not revealed evidence of underlying injury to the knee, itself, which might have later resulted in the current left knee disability, in particular, the later development of degenerative arthritis in this knee.  To this end, he pointed to specific complaints the Veteran had in service as they related to specific areas of his tibia versus knee as reason for ultimately disassociating the current left knee disability from that injury in service.  He also highlighted the fact that the Veteran had no further complaints referable to this knee for the remainder of his service, which the Board would be remiss if not pointing out went on for nearly another 4 years.  Indeed, that injury occurred only some 3 months into his service, during recruit training, so the overwhelming majority of his service was after it occurred, by quite a substantial margin.  So this VA examiner's opinion is specifically tailored to the specific facts and circumstances of this case (responsive to the specific details of the injury in service insofar as its nature and severity, etc., and what occurred during the immediately ensuing years), whereas the contrary opinions supportive of the claim are much more nonspecific, general or generic and do not address specific findings either in service or during the many years since, including those the Court specifically cited as reason for not accepting the VA compensation examiner's initial June 2009 opinion.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, including favoring the opinion of one physician over another, so long as the Board provides adequate reasons and bases.  Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the adoption of an expert medical opinion, such as here since the VA examiner who commented is an orthopedic surgeon, so a specialist in the subject matter at issue, may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as also occurred here, the expert fairly considered the material evidence seemingly supporting the claimant's position.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).

And although even this VA compensation examiner who concluded unfavorably accepted that it was possible the Veteran's current left knee disability is attributable to the injury in service, the overall tone of this examiner's June 2009 opinion and the August 2011 supplement to it is much more of the conclusion that there is no such causation or correlation in this particular instance.  Saying or acknowledging something posited is "possibly" true or "may" be true is just as well akin to saying it also possibly is not true or may not be true, so sufficiently speculative in nature so as to not warrant the granting of service connection.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board will next turn to the remainder of the lay evidence, both insofar as its competency and credibility, so resultant probative value. 

The Veteran did not initially claim entitlement to service connection for a left knee disorder until January 1998, so not until many years (indeed decades) following his discharge from service in 1974.  The Board does not find it plausible that the Veteran would wait 24 years to file a claim for compensation, if he in fact incurred a left knee disorder in 1970 and continued to suffer chronic disability from it.  

Regardless, what is very telling is that, when specifically asked on the claim application form (VA Form 21-526) to list the civilian physicians and hospitals where he had received relevant treatment "before, during, or since" service for his left knee injury being claimed, he only mentioned seeing Dr. D.T. (not also Dr. B.Z), and only since 1993.  He made no reference whatsoever on that application form to also having been seen by Dr. B.Z. prior to that in the years more immediately following his discharge from service.  This is in stark contrast to later statements, such as in the January 2004 VA examination and in 2012, that the Veteran had been evaluated or treated by Dr. B.Z during the 1980s, so before 1993.

The Veteran's attorney tries to explain the Veteran's flip flop by arguing that the Veteran did not receive VCAA notice until May 2002, in essence arguing that the Veteran did not know he should report all treatment since service to VA.  Indeed, the July 2015 JMR states that the Board's prior decision did not specifically consider the fact that the RO did not provide VCAA notice to the Veteran that explained what the evidence must show to demonstrate entitlement to service connection until May 2002.  That letter requested that the Veteran return a consent form if there were private medical records that would support your claim.  

The Board finds that the Veteran was provided with notice in April 1998 that fully and adequately explained the evidence necessary to demonstrate entitlement to service connection.  Although the VCAA did not exist per se in February 1998 when the Veteran filed his claim, the RO did have notification letters in place that essentially fulfilled the VCAA notice functions.  In an April 1998 letter, the RO informed the Veteran as follows:

Before further action can be taken on your compensation claim, it will be necessary for you to submit additional evidence to show that your claimed disabilities have been treated since discharge from service.  The best type of evidence to submit would be statements from doctors who have treated you during this period.  The statements should show dates of examination and/or treatment, findings, and diagnosis.

The letter also included an attachment entitled an "Overview of the Claims Process."  That document provided "information about the claims process, and how the evidence obtained will be used in deciding your claim."  It continued with the following paragraph:

Treatment records since your military service:  If you have been out of service for more than one year, we will generally need evidence of any medical treatment you may have received since you were separated for the disabilities you are claiming.  We will obtain any treatment records from VA or military hospitals.  For treatment from private physicians or hospitals we will need your authorization for their release.

(Original emphasis.)  In July 1998, in response to the April 1998 letter and attachment, the Veteran provided an authorization to obtain records from only Dr. D.T. and a June 1998 letter from Dr. D.T.  The Board finds that the Veteran, through his July 1998 submissions, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  

In addition, the Board notes that the July 1998 rating decision denying the Veteran's claim explained that a well-grounded claim for service connection requires evidence of a current disability, evidence of incurrence or aggravation of a disease or injury in service, and evidence of a nexus, or link, between the in-service injury or disease and the current disability.  The RO noted that there was no evidence of in-service treatment for a left knee condition and that the separation examination indicated no left knee condition.  The RO continued that "[c]ited statement from Dr. [D.T.], who did not begin treating the veteran until 1993, indicates a MRI showed a torn meniscus and degenerative changes."   The RO concluded that service connection was not warranted "since there is no evidence of a knee injury or condition in service, with the first evidence of any knee condition in approximately 1993, some 19 years after discharge from service."  The foregoing was explained again to the Veteran, in much greater detail, in the May 2000 Statement of the Case.  Thus, the Board finds that the April 1998 letter, July 1998 rating decision, and May 2000 Statement of the Case provided the Veteran with ample explanation of what evidence the Veteran needed to submit to support his claim, including that the Veteran should report all treatment to his left knee since service.   

To support his claim that he received treatment for his left knee prior to 1993, the Veteran submitted a December 2012 statement from L.K., who to reiterate, said she was the Office Manager for Dr. B.Z. from 1970 to 1983 and, in that capacity, remembered the Veteran being a patient of Dr. B.Z.'s (an orthopedic surgeon) and seeing Dr. B.Z. "on numerous occasions for maintenance care and medication for an injured knee."  

Although the Board discussed in great detail above when lay testimony is competent, the Board believes a summary would be helpful as it evaluates L.K.'s testimony.  

First, a witness must have personal knowledge in order to be competent to testify to a matter.  Fed.R.Evid. 602; Jaroslawicz v. Seedman, 528 F.2d 727, 732 (2d Cir.1975) (witness not competent to testify about event at which he was not present).  Personal knowledge is that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted.  United States v. Brown, 540 F.2d 1048, 1053 (10th Cir.1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100, 97 S.Ct. 1122, 51 L.Ed.2d 549 (1977). 

Layno v. Brown, 6 Vet. App. 465, 469 (1994).  "Generally, lay testimony is not competent to prove that which would require specialized knowledge or training."  Id. at 470.  Lay testimony is competent to prove that a claimant exhibited certain symptoms or features of an injury or illness during or after service.  However, lay testimony is not competent to establish that an appellant had a particular injury or illness.  Id. 

When evaluated in light of the foregoing guidance by the Court, it is clear that L.K.'s testimony is not competent.  As the Office Manager, she would not be responsible for providing direct patient care.  As such, she would not have been personally present and would not have observed with her own senses the Veteran's alleged examination by Dr. B.Z.  Any inferences or conclusions drawn from such things as appointment book entries, invoices for services, or even the Veteran's presence in the office, such as L.K. might have experienced, do not constitute competent testimony because they are not personal observations of an actual examination.  Moreover, as a lay person L.K. is not competent to testify that the Veteran had a particular injury, such as an injured knee.  L.K.'s statement provides a medical conclusion, rather than symptoms or features of an injury to which she would be competent to testify.  As the Board finds that L.K. is not competent to testify that the Veteran saw Dr. B.Z on numerous occasions for care of an injured knee, the Board finds that her statement must be excluded and not considered by the Board.  As such, it cannot support or bolster the credibility of the Veteran's recent claims that he sought treatment for his right knee in the 1980s.

The Board notes that, for the sake of argument, if L.K. was found competent to provide the proffered testimony, which it does not find, the Board would not find the testimony to be entitled to any probative weight.  The statement is not specific as to when the Veteran allegedly saw Dr. B.Z, which could have been at any time over a 13-year period (although the Veteran alleges he saw Dr. B.Z. in the 1980s), or as to how many times the Veteran was seen.  Most importantly, the statement also does not specify which knee was being evaluated.  The evidence of record shows the Veteran first obtained treatment and an MRI in August 1993 for his right knee, and not did receive treatment for his left knee until several years later.  Thus, prior treatment was more likely for the right knee, which is not at issue.  Finally, the statement is proffered almost 30 years after L.K. was Dr. B.Z.'s office manager.  Memories fade with time, as does the probative value of statements.

The Veteran's reports in January 2004 and 2012 that he had been evaluated or treated by Dr. B.Z. during the 1980s is inconsistent with what he had reported on his initial application for VA compensation benefits in January 1998.  At that time, he only reported having been treated by Dr. D.T., and then only since 1993.  The Veteran similarly reported at his April 1998 VA examination, which was after the RO's April 1998 notice letter, that he had "been seen by his family doctor for the past five or six years now and an MRI scan was done of the left knee joint."  Moreover, the Veteran continued to reported at his November 2000 VA examination that he had been seen by only one provider.  He reported that he "was seen on different occasions by his private physician and was told to have bursitis degenerative change."  Thus, the Veteran reported note once, but three times that he only saw one physician in connection with his left knee.

The fact that he has given differing accounts of the amount and extent of his treatment for his left knee disability since service, including insofar as when his treatment started after service (not until 1993 versus what he now claims, earlier, during the 1980s), tends to undermine his credibility concerning this and, in turn, his assertion that he has experienced continuous symptoms (i.e., continuity of symptomatology) since his service.  He is an inconsistent historian in that he has given differing accounts.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Accordingly, because he resultantly is not credible, his statements and history he apparently recounted to the private doctors who submitted statements on his behalf also correspondingly decline in probative value since they rely on this inaccurate history.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

While it is true according to the holding in Buchanan and its progeny that receipt of treatment is not equivalent to the experiencing of symptoms, and thus should not be confused as being required under 38 C.F.R. § 3.303(b) to establish continuity of symptomatology since service, in this particular instance it is the Veteran, himself, who is relying on and referencing the amount of treatment he supposedly has received for his left knee since service as support for the notion or what seemingly should amount to prima facie evidence that he has experienced continuous symptoms since service.  He made this quite clear when submitting his December 2012 statement when referring to the necessity and importance of considering the evidence he was submitting along with his statement (referring to L.K.'s accompanying letter) in combination with the other evidence he had submitted previously.

But given the patent inconsistencies as to when he was first treated for his left knee following the conclusion of his service, and by whom, this by negative inference undermines the credibility of his testimony regarding having supposedly experienced continuity of symptomatology since service.  The treatment from Dr. B.Z. that the Veteran says began during the 1980s would tend to show symptoms incepting much earlier than in 1993, when the Veteran instead indicated in his initial January 1998 claim application was when he was first treated after service.  The Board is at a complete loss to understand how he would have not mentioned the earlier treatment from Dr. B.Z. when filing his January 1998 claim, especially, again, considering the frequency ("numerous occasions") in which it is now claimed to have occurred.  The Board simply does not find it plausible, and it defies common sense, that the Veteran would forget about a decade of treatment and suddenly remember it in 2004.  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012).  Moreover, the Board notes that the treatment the Veteran alleges to have begun in the 1980s is still more than a decade after the Veteran separated from service, which weighs against a finding of continuing symptomatology.

The Court has held that VA cannot ignore his lay testimony concerning this simply because he is an interested party.  His personal interest, however, may affect the credibility of his testimony, as it is shown to in this particular instance since there was only this allegation of earlier treatment (meaning earlier than 1993) once it became apparent to the Veteran that he needed to show earlier manifestation of relevant symptoms and disability referable to his left knee, which he ostensibly tried to do by starting to mention earlier treatment during the 1980s by Dr. B.Z.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341, 345 (1999).  See also Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The lay statements offered in support of the claim must be both competent and credible to ultimately have probative value, and they are not in this particular instance for the reasons and bases discussed.  See again Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The claim resultantly again must be denied because the preponderance of the evidence continues to be against the claim, in turn meaning the benefit-of-the-doubt doctrine still is inapplicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The claim of entitlement to service connection for a left knee disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


